Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's After Final submission has been entered.

Response to Arguments
At the outset, the Applicant is invited to contact the Examiner for an interview to expedite examination of the application. 

Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are not persuasive. 

Applicant has argued that the apparatus and method cannot perform their operations without an ejecting section and a heating section to form individual layers. This is not persuasive. An ejecting section and a heating section are routine and convention in additive manufacturing. Thus, the process is not limited to a unique technological environment. 
Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939) the Supreme Court found that a mathematical formula applied to an antenna system amounted to patent eligible subject matter, as the apparatus for the antenna system was claimed with particularity. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. See also MPEP 2106.05(b). Here there is no recitation of a particular shape or structure of the apparatus that could amount to patent eligible subject matter, which results in the claim being directed towards an abstract idea. 

Applicant has also argued that Sheinman does not teach dividing data such that the first data includes gaps in the x and y directions. However, Applicant has not provided any reasons as to why pixel-spaced gaps in both the x and y directions brings about unexpected results or any unanticipated advantage.  
Shienman appears to show gaps in the x and y directions, but does not explicitly note it (see Figs. 8A and 10A). Sheinman teaches that the droplets are separated by a pixel distance (see [0092]), so they are not continual lines of material, but rather separate droplets. Further, Sheinman teaches that the layers may be dried multiple times, and such separation would facilitate drying of the droplets (see [0067]-[0068] teaching drying). Finally, Sheinman teaches that the process taught therein results in advantages over the prior art such as reduced shrinkage during sintering, exceptionally smooth surfaces that do not require buffing, and improved mechanical properties due to reduced porosity ([0064]-[0065]).  As such, as person would have found gaps in the x directions as desirable to further accentuate those advantages.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7, including dependent claims 2-3 and 5-6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 and claim 7 recite the phrase “wherein the divided pieces of data include locations for the flowable material to be ejected.” There is insufficient antecedent basis for “the divided pieces of data.”  The claim previously recites “dividing the first data” into “second data” and then “dividing the second data that corresponds to the one layer into a plurality of divided pieces of data.”  Then the claim subsequently recites “first divided pieces of data” and “second divided pieces of data.” 
For the purposes of this office action “the divided pieces of data” in the phrase “wherein the divided pieces of data include locations for the flowable material to be ejected” will be interpreted as “the plurality of divided pieces of data.” 

Claim 6 recites the limitation “the controlling section causes at least half of the solvent contained in the flowable material to be volatilized.” It is unclear whether half is half of the volume or half of the mass, or some other measure. For the purposes of this office action this limitation will be interpreted as half by volume.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 7, including dependent claims 2, 3, 5, and 6, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical operation without significantly more. 
Claim 1 is a claim to a machine or apparatus.  
However, this apparatus claim contains features directed to data manipulation steps which constitute an abstract idea.  See “first divided pieces of data including first locations that are spaced apart by gaps in both the x- and y-directions, and second divided pieces of data including second locations that are spaced apart in the x- and y-directions and located in gaps between the first locations” and “wherein the controlling section is configured to determine whether the second data is to be divided based on an ejection density of the flowable material, the ejection density being the number of times that the flowable material is ejected.”  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The structural components recited in the apparatus of claim 1 are routine and conventional (see the cited prior art of Sheinman US 20150298394 A1) and are provided only for depositing material according to the divided data sets.  Consistent with this view, Applicant’s arguments appear to be directed to the novelty of the data manipulation steps (see pages 9 and 10 of the October 1, 2020 response) rather than structural features that distinguish the claim from Sheinman.  Thus, there only appears to be a general linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 
In Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939) the Supreme Court found that a mathematical formula applied to an antenna system amounted to patent eligible subject matter, as the apparatus for the antenna system was claimed with particularity. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. See also MPEP 2106.05(b). 
Here there is no recitation of a particular shape or structure of the apparatus that could amount to patent eligible subject matter. Claim 1 merely recites an ejecting section capable of ejecting a flowable material that contains a powder, a solvent, and a binder, a heating section, and a controlling section. As such, the claim does not particularly limit the claim to a non-routine technological environment and is directed toward a mathematical operation. 

Regarding claim 2, the claim merely recites additional aspects of the division of data, and the analysis of claim 1 above applies. 

Regarding claim 3, the claim recites the ability to eject a material from a nozzle in a droplet shape. This is a general process within additive manufacturing, as taught by Sheinman (see Fig. 8A-8B showing ejection in a droplet shape; [0031] teaches dispensing droplets of ink). Thus, this feature alone does describe the apparatus with particularity enough to amount to significantly more than the judicial exception. 

Regarding claims 5 and 6, the claims recite heating steps with regard to the heating section. An apparatus is defined by what it is, not what it does. See MPEP 2114.II. (citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) in teaching "[A]pparatus claims cover what a device is, not what a device does."). As such, the heating temperature of the heating step does not, by itself, amount to significantly more than the judicial exception.

Regarding claim 7, the claim is directed to a method.
However, this method claim contains features directed to data manipulation steps which constitute an abstract idea similar to those in claim 1, rejected for the same reasons.
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The structural components and steps recited in the apparatus of claim 7 are known in the art (see the cited prior art of Sheinman US 20150298394 A1) and are provided only for depositing and heating material according to the divided data sets.  Consistent with this view, Applicant’s arguments appear to be directed to the novelty of the data manipulation steps (see pages 9 and 10 of the October 1, 2020 response) rather than structural features or stepwise limitations to distinguish the claim from Sheinman.  Thus, there only appears to be a general linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 

		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheinman (US 20150298394 A1, hereinafter “Sheinman”).

Regarding claim 1, Sheinman teaches an apparatus for producing a three-dimensional shaped article in which the three-dimensional shaped article is produced by stacking layers (see Figs. 8-15 and accompanying text; see abstract), the apparatus comprising: 
an ejecting section ([0068] teaches even nozzles and odd nozzles) configured to eject flowable material ([0105] teaches flow rates of the ink) that contains a powder, a solvent, and a binder (see tables 1-4; see [0112]-[0113]; see [0104] teaching the role of the binder) which constitute the three-dimensional shaped article, wherein the ejection is based on data ([0032] teaches printing in pixels); 
a heating section for heating the flowable material ejected from the ejecting section (drying station 116; [0076]; see Figs. 1-4 and accompanying text); 
and a controlling section for controlling the ejecting section and the heating section ([0009] teaches a system operating the printing and drying operations; see Fig. 15, step 440 showing control of the print layers; [0071] teaches that the system operates the printing), 
wherein the controlling section is configured to divide data ([0068] teaches dispensing ink designated to the even nozzle and dispensing ink designated to the odd nozzle) of one layer of the three-dimensional shaped article ([0068] teaches dispensing ink designated to the even nozzle and dispensing ink designated to the odd nozzle; [0088] teaches printing based on pixel density) and is configured to divide the second data into a plurality of divided pieces of data ([0068] teaches dispensing ink designated to the even nozzle and dispensing ink designated to the odd nozzle; [0088] teaches printing based on pixel density), 
wherein the control section is configured to instruct the ejecting section to eject flowable material to the first locations (see Fig. 15 step 415; [0068] teaching that scanning is performed by dispensing ink; see [0092] teaching dispensing from even and odd nozzles in certain locations with gap spacing) and then instruct the heating section to heat the flowable material that has been ejected to the first locations (see Fig. 15 step 420; see [0017] teaching that the drying section heats air which is circulated by a blower), and after (see Fig. 15 of sequential steps) the flowable material has been ejected to the first locations and heated by the heating section the control section is configured to instruct the ejection section to eject the flowable material to the second locations (see Fig. 15 step 425; [0068] teaching that scanning is performed by dispensing ink; see [0092] teaching dispensing from even and odd nozzles in certain locations with gap spacing) and then instruct the heating section to heat the flowable material (see Fig. 15 step 430; see [0017] teaching that the drying section heats air which is circulated by a blower) that has been ejected to the second locations; and
wherein the controlling section is configured to determine whether the second data is to be divided based on an ejection density of the flowable material, the ejection density being the number of times that the flowable material is ejected ([0088] teaches that the same pixel density may be achieved with half the number of nozzles, i.e. with twice the number of extrusion events per nozzle; thus, a layer would be separated differently based upon nozzles if the system went from 4 nozzles down to 2 nozzles).

	Sheinman does not explicitly teach “wherein the divided pieces of data include locations for the flowable material to be ejected, first divided pieces of data including first locations that are spaced apart by gaps in both the x- and y-directions, and second divided pieces of data including second locations that are spaced apart in the x- and y-directions and located in gaps between the first locations.” But an apparatus is defined by what it is, not what it does. See MPEP 2114.II. (citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) in teaching "[A]pparatus claims cover what a device is, not what a device does."). As such, these method limitations are interpreted as an intended use, and the claim is not patentably distinct over the prior art.


Regarding claim 2, Sheinman teaches wherein the controlling section divides the data of the layer for one layer into two divided pieces of data (see [0092] teaching printing is split into pixels and at least a two step process; [0068] teaches dispensing ink designated to the even nozzle and dispensing ink designated to the odd nozzle) such that masses of the flowable material having a predetermined threshold ([0093] teaches that the size of the droplets is based upon the desired thickness of the printed layer, as such the size of the flowable material is a design choice; [0103] teaches that there are a threshold number of layers; Table 1 indicates the average particle size of the powder) or less are disposed in an alternating manner with one another ([0068] teaches dispensing fluid in an alternate fashion between an odd nozzle and an even nozzle). 
Further, an apparatus is defined by what it is, not what it does. See MPEP 2114.II. (citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) in teaching "[A]pparatus claims cover what a device is, not what a device does."). As such, these method limitations are not given patentable weight, and the claim is not patentably distinct over the prior art.

Regarding claim 3, Sheinman teaches wherein the ejecting section is capable of discharging the flowable material in a droplet shape (see Fig. 8A-8B showing ejection in a droplet shape; [0031] teaches dispensing droplets of ink).

Regarding claim 4, Sheinman wherein, for each data of the layer for one layer, the controlling section is capable of determining whether the data is to be divided based on at least one of an ejection density and an ejection position of the flowable material (the position of the flowable material is determined based upon the pixels to be printed; see [0102] teaching printing and filling the pixels as needed).

Regarding claim 5, Sheinman teaches wherein a heating temperature of the heating section is equal to or lower than a decomposition temperature of the binder ([0095] teaches heating to initiate a only a sufficient amount of evaporation; [0095] teaches heating is not to the extent of causing adverse affects on the nozzle plate; [0095] identifies heating as 50-70 degrees Celsius; [0119] teaches binder is added in the ink to avoid powder spreading while drying the next layer).

Regarding claim 6, Sheinman teaches wherein in a case where the ejection of the flowable material and the heating by the heating section are repeated (see Fig. 15), the controlling section causes at least 50% of the solvent contained in the flowable material to be volatilized ([0093] teaches that 60-80% of the volume may be evaporated due to water or solvent evaporation; see Tables 1-4 for volume percentages of the droplets; Table 1 teaches a powder volume percentage of 30%, thus a 50% reduction in volume would cause 50% of the solvent to be evaporated) due to the heating by the heating section, and then causes the flowable material to be ejected from the ejecting section (see Fig. 15 showing repeating of heating and scanning/ejecting).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinman.

Regarding claim 7, Sheinman teaches a method for producing a three-dimensional shaped article in which the three-dimensional shaped article is produced by stacking layers (see Figs. 8-15 and accompanying text; see abstract) using an apparatus for producing a three-dimensional shaped article which includes: 
an ejecting section ([0068] teaches even nozzles and odd nozzles) capable of ejecting a flowable material ([0105] teaches flow rates of the ink) that contains a powder, a solvent, and a binder (see tables 1-4; see [0112]-[0113]; see [0104] teaching the role of the binder) which constitute the three-dimensional shaped article, wherein the ejection is based on first data that corresponds to the three-dimensional shaped article (the abstract teaches the part is formed of a plurality of layers; thus the system envisions the whole printed article shape, which is composed of multiple layers); 
a heating section for heating the flowable material ejected from the ejecting section (drying station 116; [0076]; see Figs. 1-4 and accompanying text); 
and a controlling section for controlling the ejecting section and the heating section ([0009] teaches a system operating the printing and drying operations; see Fig. 15, step 440 showing control of the print layers; [0071] teaches that the system operates the printing), 
the method comprising dividing the first data into second data that corresponds to one layer of the three-dimensional shaped article (the abstract teaches that the article is made of many layers, thus the system envisions the shape of each layer as they have to come together to form a coherent shape) and dividing the second data that corresponds to the one layer into a plurality of divided pieces of data ([0032] teaches printing in pixels; see Fig. 8A showing the pixilation; [0068] teaches dispensing ink designated to the even nozzle and dispensing ink designated to the odd nozzle; [0088] teaches printing based on pixel density), and 
ejecting the flowable material to the first locations (see Fig. 15 step 415; [0068] teaching that scanning is performed by dispensing ink; see [0092] teaching dispensing from even and odd nozzles in certain locations with gap spacing) and then heating the flowable material that has been ejected to the first locations (see Fig. 15 step 420; see [0017] teaching that the drying section heats air which is circulated by a blower), and after (see Fig. 15 of sequential steps) the flowable material has been ejected to the first locations and heated by the heating section ejecting the flowable material to the second locations (see Fig. 15 step 425; [0068] teaching that scanning is performed by dispensing ink; see [0092] teaching dispensing from even and odd nozzles in certain locations with gap spacing) and then heating the flowable material (see Fig. 15 step 430; see [0017] teaching that the drying section heats air which is circulated by a blower) that has been ejected to the second locations.

wherein the controlling section is configured to determine whether the second data is to be divided based on an ejection density of the flowable material, the ejection density being the number of times that the flowable material is ejected ([0088] teaches that the same pixel density may be achieved with half the number of nozzles, i.e. with twice the number of extrusion events per nozzle; thus, a layer would be separated differently based upon nozzles if the system went from 4 nozzles down to 2 nozzles).

Sheinman does not explicitly teach wherein the divided pieces of data include locations for the flowable material to be ejected, first divided pieces of data including first locations that are spaced apart by gaps in both the x- and y-directions, and second divided pieces of data including second locations that are spaced apart in the x- and y-directions and located in gaps between the first locations; 
	Sheinman clearly shows that the pixilation is divided with gaps on the y-axis (see Fig. 8A). It appears that the pixilation is divided by a small gap in the x-axis (see Fig. 8A and 10A), however this is not explicit. 
However, it would have been obvious to a person having ordinary skill in the art at the effective time of filing to separate pixels by a gap. Sheinman teaches that the droplets are separated by a pixel distance (see [0092]), so they are not continual lines of material. Further, Sheinman teaches that the layers may be dried multiple times, and such separation would facilitate drying of the droplets (see [0067]-[0068] teaching drying). Finallly, Sheinman teaches that the process taught therein results in advantages over the prior art such as reduced shrinkage during sintering, exceptionally smooth surfaces that do not require buffing, and improved mechanical properties due to reduced porosity ([0064]-[0065]). As such, as person would have found gaps in the x directions as desirable in order to further achieve those advantages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748 

	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742